Case 1:13-cv-00324-RC-ZJH Document 354 Filed 10/23/20 Page 1 of 4 PageID #: 9893




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

 BIJU MUKRUKKATTU JOSEPH, et al.,                  )
                                                   )
                               Plaintiffs,         )
        v.                                         )    Civ. No. 1:13-cv-00324-RC-ZJH
                                                   )
 SIGNAL INTERNATIONAL LLC, et al.,                 )
                                                   )
                               Defendants.         )

                                SIXTEENTH STATUS REPORT

        Plaintiffs, in accordance with the Court’s Order Staying Case Pursuant to Bankruptcy

 [Dkt. No. 335] requiring the parties to file a notice every 120 days informing the Court of the

 status of the Signal bankruptcy proceedings, hereby file this Status Report as of October 23,

 2020. (Reports prior to the Sixth Report were from all parties, but counsel for a Defendant in

 this action noted lack of involvement in Signal’s bankruptcy proceedings, so counsel for

 Plaintiffs has been responsible for subsequent reports.)

        As noted in the parties’ prior reports [Dkt. Nos. 338, 339, 340, 341, 343, 344, 345, 346,

 347, 348, 349, 350, 351, 352, and 353], the Signal Entities filed voluntary petitions for relief

 under Chapter 11 of Title 11 of the United States Code on July 12, 2015. In re Signal Int’l, Inc.,

 et al., No. 15-11498 (Bankr. D. Del. July 12, 2015) (the “Bankruptcy Court”).1 On November

 24, 2015, the Bankruptcy Court entered its Findings of Fact, Conclusions of Law and Order

 Confirming Debtors’ First Amended Joint Plan of Liquidation Pursuant to Chapter 11 of the


 1
  The other entities are: Signal Ship Repair, LLC (Case No. 15-11499), Signal Int’l, LLC (Case
 No. 15-11500), Signal Int’l Texas GP, LLC (Case No. 15-11501), and Signal Int’l Texas, L.P.
 (Case No. 15-11502). By the Bankruptcy Court’s order, all five cases were jointly administered
 with the Signal Int’l, Inc. case. In re Signal Int’l, Inc., No. 15-11498 (Bankr. D. Del. July 14,
 2015), ECF No. 55.
Case 1:13-cv-00324-RC-ZJH Document 354 Filed 10/23/20 Page 2 of 4 PageID #: 9894




 Bankruptcy Code [Bankr. Dkt. No. 555] (the “Confirmation Order”), confirming the Signal

 Entities’ plan of liquidation, which implemented the plan support agreement among the

 Plaintiffs, the Signal Entities and certain other parties, for the settlement of, inter alia, the

 Plaintiffs’ claims against the relevant Signal Entities. Pursuant to the Plan, a litigation trust (the

 “Signal Litigation Trust”) has been created for the distribution of the settlement proceeds. That

 process remains ongoing, as the Signal Litigation Trust distributed Trust Claim Forms in

 February, 2016. Initial partial payments on accepted claims were distributed in July, 2017. A

 second partial distribution to Plaintiffs from a separate settlement from Defendants Dewan and

 Burnett was accomplished in October, 2019.

        Counsel for Plaintiffs has been informed by the Trustee that the party whose payments on

 a certain note were to fund the Trust is in default, and the Trustee asked the bankruptcy court for

 permission to liquidate the note in a sale to one of three bidders. The Trustee filed such a

 motion, which the bankruptcy court granted. The Trustee is presently working with the party

 obligated on the note to seek to sell the underlying property, which the Trustee believes will

 result in the best return for the beneficiaries of the Trust. The amount and timing of subsequent

 payments are thus uncertain, but efforts are continuing to finalize the settlement. These efforts

 have apparently been complicated by the current pandemic.

        The Plan became effective on December 14, 2015 [Bankr. Dkt. No. 589]. As of that date,

 pursuant to the Confirmation Order, “any suit, legal action, or other proceeding … in any forum

 in the United States that is released, stayed, or enjoined pursuant to Article XI of the Plan against

 or affecting any Released Party [the Signal Entities], shall be stayed, enjoined or otherwise

 prohibited from continuation as to any Released Party.” (Confirmation Order at 25 ¶ 10.)




                                                   2
Case 1:13-cv-00324-RC-ZJH Document 354 Filed 10/23/20 Page 3 of 4 PageID #: 9895




        On February 5, 2019, the Signal bankruptcy proceeding was closed in accordance with

 the confirmed plan. Part of that confirmed plan is for the Signal Litigation Trust to distribute

 proceeds to the Plaintiffs in this action, and others similarly situated. A significant part of those

 proceeds has not yet been distributed.       Because of the termination of the bankruptcy, the

 automatic stay is no longer in effect. As noted above, final distributions have been made from

 the Defendants other than Signal who settled with Plaintiffs. Counsel for Plaintiffs is informed

 that the final distribution from the Signal Litigation Trust should take place in the next few

 months, at which time dismissal of this action would be appropriate.

        Respectfully submitted, this 23rd day of October, 2020.



                                        /s/ John H. Fleming
                                        John H. Fleming (pro hac vice)

                                        EVERSHEDS SUTHERLAND (US) LLP
                                        999 Peachtree Street, NE, Suite 2300
                                        Atlanta, Georgia 30309-3996
                                        Telephone: (404) 853-8000
                                        Facsimile: (404) 853-8806
                                        johnfleming@eversheds-sutherland.com

                                        ATTORNEYS FOR PLAINTIFFS




                                                  3
Case 1:13-cv-00324-RC-ZJH Document 354 Filed 10/23/20 Page 4 of 4 PageID #: 9896




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2020, I electronically filed the foregoing Sixteenth

 Status Report with the Clerk of Court using the CM/ECF system, which will automatically send

 e-mail notification of such filing to all ECF participants.

        I further certify that on October 23, 2020, I served true and correct copies of the

 foregoing document upon the below-named Defendants by depositing copies of same in the

 United States mail, postage prepaid, addressed as follows:

                                Michael Pol
                                Global Resources, Inc.
                                c/o William P. Wessler, Esq.
                                William P. Wessler, Attorney at Law
                                1624 24th Avenue
                                Gulfport, MS 39501-2969


                                Mr. Billy Wilks
                                9136 Heather Lane
                                Moss Point, MS 39562


                                                /s/ John H. Fleming
                                                John H. Fleming
